Case: 13-14396   Date Filed: 07/08/2015   Page: 1 of 32


                                                                   [PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-14396
                     ________________________

                 D.C. Docket No. 9:12-cv-81416-WPD



CHRISTOPHER J. WEILAND,

                                                          Plaintiff-Appellant,

                                versus

PALM BEACH COUNTY SHERIFF’S
OFFICE,
DEPUTY CHRISTOPHER FLEMING,
individually,
DEPUTY MICHAEL JOHNSON,
individually,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                             (July 8, 2015)
                 Case: 13-14396      Date Filed: 07/08/2015       Page: 2 of 32


Before ED CARNES, Chief Judge, and RESTANI, ∗ Judge, and ROBRENO, ∗∗
District Judge.

ED CARNES, Chief Judge:

          Nearly one hundred and thirty years ago, one of Georgia’s greatest judges

described the ideal in pleading:

          Pleading is pure statement; just as much as a letter addressed to your
          sweetheart or your wife or your friend. The plaintiff complains that
          he has such a case, and he tells you what it is. The defendant says
          either that that is not so, or something else is so, and he makes his
          statement. The true rule ought to be this: the statement ought to
          consist precisely of what has to be [proven]. It ought not to fall short,
          or go beyond. If it goes beyond, it has surplusage matter that is
          unnecessary. Whatever is irrelevant, whatever is non-essential in
          statement, ought not to be in. Let the law declare that every man’s
          pleadings shall embrace a full and clear statement of all matters of
          fact, which he is required to [prove], and no other.

Logan Bleckley, “Pleading,” 3 Ga. Bar Assoc. Report 40, 41–42 (1886). The

complaint that gave rise to this appeal does not approach that ideal, but it claims

that the plaintiff has a case, and parts of it do a good enough job in telling what that

case is to require the defendants to say “either that that is not so, or something else

is so.”




          ∗
          Honorable Jane A. Restani, Judge for the United States Court of International Trade,
sitting by designation.
          ∗∗
         Honorable Eduardo C. Robreno, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
                                                2
                Case: 13-14396        Date Filed: 07/08/2015        Page: 3 of 32


       The story that Christopher Weiland’s complaint tells is about two Palm

Beach County Sheriff’s Office deputies shooting, tasering, and beating him in his

own bedroom without warning or provocation during their response to a “Baker

Act call.”1 Finding that the latest version of Weiland’s complaint failed to comply

with Federal Rules of Civil Procedure 8(a)(2) and 10(b), the district court

dismissed with prejudice his § 1983 claims against the deputies and the Sheriff’s

Office. As an alternative ground for the dismissal of the § 1983 claims against the

Sheriff’s Office, the court found that Weiland had failed to plausibly allege a

custom or policy of deliberate indifference sufficient to impose municipal liability.

The district court also dismissed on sovereign immunity grounds two of his three

state law claims; the third one it remanded to state court. This is Weiland’s appeal.

                                                  I.

       The allegations in Weiland’s third amended complaint, which we accept as

true for present purposes, are as follows.

       On April 6, 2007, Weiland’s father called 911 and stated that his son — who

at the time suffered from bipolar disorder — was “acting up,” was “on drugs”

(prescription painkillers), and “probably ha[d] a gun.” This was not the first time



       1
          The Baker Act is a Florida law that permits a person to be “involuntarily examin[ed]”
by a mental health facility “if there is reason to believe that the person has a mental illness and
because of his or her mental illness . . . [t]here is a substantial likelihood that without care or
treatment the person will cause serious bodily harm to himself or herself or others . . . .” Fla.
Stat. § 394.463(1)(b)(2).
                                                  3
               Case: 13-14396       Date Filed: 07/08/2015     Page: 4 of 32


the Sheriff’s Office had dealt with the younger Weiland; in fact, he had been

“Baker Acted” on at least two earlier occasions after threatening to harm himself.

       Deputies Christopher Fleming and Michael Johnson were dispatched to the

Weiland residence. Weiland’s father met them outside of the house and explained

that his son had threatened to harm himself and that he might have a gun. As he

escorted the deputies into the house, he told them that Weiland was in a bedroom

at the end of a hallway.

       Fleming and Johnson, guns drawn, approached the bedroom without calling

out or identifying themselves. The deputies “came upon [Weiland] sitting on the

edge of a bed looking down at a shotgun that lay loosely in his lap.” Suddenly and

without warning, Johnson fired two rounds at Weiland, knocking him off the bed.2

As Weiland lay on the floor bleeding and critically injured, Fleming tasered him.

Then both Johnson and Fleming “physically beat and assault[ed] [Weiland] before

finally handcuffing one of his hands to a dresser.” At no point did Weiland raise

the shotgun from his lap or point it at the deputies.

       In an effort to cover up their assault on Weiland, Johnson and Fleming

“fabricated an elaborate story about [Weiland] running from them into another

room, grabbing a shotgun, sitting in a chair and then pointing the gun at the



       2
         The complaint does not say what happened to the gun that “lay loosely” on Weiland’s
lap before he was knocked off the bed.
                                              4
                Case: 13-14396   Date Filed: 07/08/2015   Page: 5 of 32


Deputies as they entered the doorway.” They also said that Weiland’s gun had

discharged during the scuffle.

       Weiland was charged with two counts of aggravated assault on a law

enforcement officer and incarcerated for nearly two years awaiting trial. And then

at his trial:

       [Fleming] and [Johnson]’s story fell apart . . . . No blood was found in
       the office/bedroom they claimed Weiland ran into before he armed
       himself and was subsequently shot. No buckshot or other projectiles
       were recovered from a hole in the office wall [Fleming] and [Johnson]
       claimed was from [Weiland]’s alleged shotgun blast. In fact, during
       trial, it was revealed that [Johnson] had removed [Weiland]’s shotgun
       from the so-called crime scene to another unknown location, finally
       returning and placing it in the custody of crime scene investigators
       nearly 7-8 hours after the incident.

The jury acquitted Weiland of the charges against him.

                                         II.

       Weiland filed this lawsuit in state court on January 12, 2011. His original

complaint and first amended complaint asserted only state law claims. On

December 17, 2012, Weiland filed a second amended complaint that added

multiple claims under 42 U.S.C. § 1983. The defendants removed the case to the

Southern District of Florida and filed a motion to dismiss.

       In May 2013 the district court dismissed without prejudice all of Weiland’s

§ 1983 claims. It concluded that the four counts asserting those claims violated

Rule 8(a)(2) and Rule 10(b) of the Federal Rules of Civil Procedure because they


                                          5
                Case: 13-14396         Date Filed: 07/08/2015        Page: 6 of 32


“incorporate[d] all of the factual allegations contained in paragraphs 1 through 30

inclusive, fail[ed] to identify which legal theories or constitutional amendments

govern which counts, and fail[ed] to identify which allegations are relevant to the

elements of which legal theories.” Even though it dismissed all of Weiland’s

federal claims, the district court observed that “viewing the alleged facts in the

light most favorable to Weiland . . . Defendants violated Weiland’s fourth

amendment constitutional rights when they shot him.” The court gave Weiland

until May 29, 2013 to amend his complaint.

       On that deadline, Weiland filed a third amended complaint, which is the

operative one in this case. The first 49 paragraphs of the third amended complaint

consist of an introductory statement (paragraph 1), a jurisdiction section 3

(paragraphs 2 through 5), a parties section (paragraphs 6 through 9), and a facts

section (paragraphs 10 through 49). The facts section has three subsections: (1)

“Facts Surrounding the Shooting of [Christopher Weiland]” (paragraphs 10

through 32); (2) “[The Sheriff’s Office’s] Deliberate Indifference” (paragraphs 33

through 38); and (3) “[The Sheriff’s Office’s] Coverup” (39 through 49). The

remainder of the complaint is organized into seven counts, each of which begins,

       3
          The jurisdiction section of the third amended complaint is unchanged from the three
earlier versions of the complaint, all of which asserted facts relevant to jurisdiction in the Florida
state court where this case was originally filed. Defendants removed the case from that court to
federal court after Weiland filed his second amended complaint and added § 1983 claims,
making the case removable under 28 U.S.C. § 1441(a). Weiland never filed a motion to remand
or otherwise challenged the jurisdiction of the federal court, and it is clear that federal subject
matter jurisdiction does exist in this case. See 28 U.S.C. §§ 1331, 1343(a)(3).
                                                  6
                Case: 13-14396      Date Filed: 07/08/2015      Page: 7 of 32


“Plaintiff realleges and reavers the allegations of paragraphs 1– 49 inclusive, and

alleges further . . . .”

       The first four counts are § 1983 claims. Count one claims that Fleming,

Johnson, and John Doe Deputies,4 acting under color of state law, violated

Weiland’s constitutional rights by “using excessive and unreasonable force.”

Count two claims that the Sheriff’s Office “did not adequately train or supervise its

Sheriff Deputies in . . . [the use of] appropriate and proportioned force” in

detaining mentally ill citizens. Count three claims that Fleming, Johnson, and the

Sheriff’s Office conspired to cover up their violations of Weiland’s constitutional

rights. And count four claims that the Sheriff’s Office had a custom or policy of

using its internal affairs investigations to “perpetrate a coverup of any misconduct

by Deputies.”

       The final three counts of the complaint are brought under Florida tort law

and allege excessive use of force (count five), intentional infliction of emotional

distress (count six), and malicious prosecution (count seven). All three of those

claims are brought only against the Sheriff’s Office.

       Defendants moved to dismiss the third amended complaint. On August 28,

2013, the district court issued an order granting in part and denying in part


       4
         “As a general matter, fictitious-party pleading is not permitted in federal court.”
Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010). Because the “John Doe Deputies”
are not proper parties to this action, we will not mention them again.
                                              7
                Case: 13-14396       Date Filed: 07/08/2015       Page: 8 of 32


defendants’ motion to dismiss and remanding the remainder of the action to state

court. The court dismissed all four of the § 1983 claims (counts one through four)

— this time with prejudice — because the pleading of them “duplicate[d] the

violations of Rule 8(a)(2) and 10(b) which formed the basis of the [c]ourt’s

[earlier] dismissal of th[o]se counts.” The court also concluded, with respect to

three of the § 1983 claims asserted against the Sheriff’s Office, that the

“allegations . . . fail[ed] to provide any factual support . . . beyond merely referring

to alleged practices and policies promulgated by [the Sheriff’s Office].” 5

       As an alternative ground for dismissal of counts two and four, which alleged

that the Sheriff’s Office failed to adequately train its deputies and maintained a

custom or policy of covering up constitutional violations, the court determined that

Weiland did not state a claim upon which relief could be granted because he failed

to plausibly allege an official policy or custom, as is required for municipal

liability under § 1983.

       As an alternative ground for the dismissal of the part of count three that

involves the Sheriff’s Office itself, the court ruled that Weiland’s allegations of

conspiracy among Fleming, Johnson, and the Sheriff’s Office were “conclusory”

as to the Sheriff’s Office. But not as to Fleming and Johnson, as the court added in

       5
        Though not explicit in the court’s order, the clear implication is that it believed that
count one provided enough “factual support” to state a claim against the individual deputies and
would have survived the motion to dismiss if not for its perceived violations of Rules 8(a)(2) and
10(b).
                                                8
              Case: 13-14396    Date Filed: 07/08/2015    Page: 9 of 32


a footnote: “However, the [c]ourt finds that with respect to Defendants Fleming

and Johnson, the Plaintiff has pled sufficient facts to meet the pleading

requirements for a conspiracy.” Just as the court had earlier observed that

Weiland’s second amended complaint stated a Fourth Amendment claim, it found

that his third amended complaint stated a conspiracy claim even though it had

dismissed that claim based on Rules 8(a)(2) and 10(b).

      Finally, the court concluded that sovereign immunity barred Weiland’s state

law claims for intentional infliction of emotional distress and malicious

prosecution and dismissed them for that reason. The court, however, took “no

position” on whether Weiland had stated a claim under Florida law for excessive

force; instead, it declined to exercise supplemental jurisdiction and remanded that

claim to state court.

                                         II.

                                         A.

      We first address whether the district court abused its discretion when it

dismissed Weiland’s constitutional claims against Johnson and Fleming in counts




                                          9
               Case: 13-14396        Date Filed: 07/08/2015       Page: 10 of 32


one and three of the complaint 6 for failure to comply with Federal Rules of Civil

Procedure 8(a)(2) and 10(b). 7

                                                1.

       It is unclear from the district court’s order what authority it relied on in

dismissing the claims against Johnson and Fleming. The order does not cite Rule

41(b) — which authorizes the dismissal with prejudice of an action for failure to

obey a court order or a federal rule — nor does it make the findings necessary to

justify a dismissal under that provision. See Goforth v. Owens, 766 F.2d 1533,

1535 (11th Cir. 1985) (“The legal standard to be applied under Rule 41(b) is

whether there is a clear record of delay or willful contempt and a finding that lesser

sanctions would not suffice.”) (quotation marks omitted). For that reason, we will

not assume that the court was acting under Rule 41(b). And given the court’s

observations that Weiland’s allegations against Johnson and Fleming could state a

claim for relief, we infer that the dismissal of those particular claims was not based

on the failure to state a claim under Rule 12(b)(6).

       With Rule 41(b) and Rule 12(b)(6) off the table, we are left to conclude that

the dismissal of Weiland’s claims against the two deputies was based on the
       6
          For the sake of simplicity, in the remainder of this opinion we refer to the third amended
complaint as simply “the complaint,” except where necessary to distinguish between it and one
of the three earlier versions of Weiland’s complaint.
       7
         Because we affirm on other grounds the district court’s dismissal of Weiland’s claims
against the Sheriff’s Office, see infra Part II.C, we limit the discussion in this section to the
claims asserted against Johnson and Fleming in counts one and three.
                                                10
             Case: 13-14396     Date Filed: 07/08/2015    Page: 11 of 32


district court’s inherent authority to control its docket and ensure the prompt

resolution of lawsuits, which in some circumstances includes the power to dismiss

a complaint for failure to comply with Rule 8(a)(2) and Rule 10(b). Our standard

of review of such dismissals is abuse of discretion. See Betty K Agencies, Ltd. v.

M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005) (“We review for abuse of

discretion a district court’s dismissal for failure to comply with the rules of

court.”).

      Rule 8(a)(2) requires a complaint to include “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Rule 10(b) further

provides:

      A party must state its claims or defenses in numbered paragraphs,
      each limited as far as practicable to a single set of circumstances. A
      later pleading may refer by number to a paragraph in an earlier
      pleading. If doing so would promote clarity, each claim founded on a
      separate transaction or occurrence — and each defense other than a
      denial — must be stated in a separate count or defense.

                                           2.

      Complaints that violate either Rule 8(a)(2) or Rule 10(b), or both, are often

disparagingly referred to as “shotgun pleadings.” The first published opinion to

discuss shotgun pleadings in any meaningful way (albeit in a dissenting footnote),

described the problem with shotgun pleadings under the federal rules. See T.D.S.

Inc. v. Shelby Mut. Ins. Co., 760 F.2d 1520 (11th Cir. 1985). The footnote, which

began by quoting Rules 8(a)(2) and 10(b), commented:

                                          11
               Case: 13-14396        Date Filed: 07/08/2015       Page: 12 of 32


       The purpose of these rules is self-evident, to require the pleader to
       present his claims discretely and succinctly, so that, his adversary can
       discern what he is claiming and frame a responsive pleading, the court
       can determine which facts support which claims and whether the
       plaintiff has stated any claims upon which relief can be granted, and,
       at trial, the court can determine that evidence which is relevant and
       that which is not. “Shotgun” pleadings, calculated to confuse the
       “enemy,” and the court, so that theories for relief not provided by law
       and which can prejudice an opponent’s case, especially before the
       jury, can be masked, are flatly forbidden by the [spirit], if not the
       [letter], of these rules.

Id. at 1544 n.14 (Tjoflat, J., dissenting).8 That footnote described the complaint at

issue in T.D.S. as “a paradigmatic shotgun pleading, containing a variety of

contract and tort claims interwoven in a haphazard fashion.” Id.

       T.D.S. was this Court’s first shot in what was to become a thirty-year salvo

of criticism aimed at shotgun pleadings, and there is no ceasefire in sight.9 Some

of our shooting, which has mostly been done with nonlethal dicta, has at times

been nearly as lacking in precision as the target itself. At times we have used the

       8
          The last thirteen words of the quoted passage from the opinion actually say “are flatly
forbidden by the letter, if not the spirit, of these rules.” Because we are sure that the words
“spirit” and “letter” were inadvertently transposed in the opinion, we have switched and
bracketed them in our quotation of it.
       9
          See, e.g., Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1125 n.2 (11th Cir. 2014)
(citing twenty-one published opinions condemning shotgun pleadings); Davis v. Coca-Cola
Bottling Co., 516 F.3d 955, 979 n.54 (11th Cir. 2008) (“[S]ince 1985 we have explicitly
condemned shotgun pleadings upward of fifty times.”); Strategic Income Fund, L.L.C. v. Spear,
Leeds & Kellogg Corp., 305 F.3d 1293, 1295 n.9 (11th Cir. 2002) (“This court has addressed the
topic of shotgun pleadings on numerous occasions in the past, often at great length and always
with great dismay.”); see also Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d
364, 367 (11th Cir. 1996) (“Experience teaches that, unless cases are pled clearly and precisely,
issues are not joined, discovery is not controlled, the trial court’s docket becomes unmanageable,
the litigants suffer, and society loses confidence in the court’s ability to administer justice.”).


                                                12
               Case: 13-14396        Date Filed: 07/08/2015        Page: 13 of 32


term “shotgun pleading” to mean little more than “poorly drafted complaint.”10 In

the hope that we could impose some clarity on what we have said and done about

unclear complaints, we have examined more than sixty published decisions issued

since the T.D.S. decision in 1985. One thing we looked for is how many types of

shotgun pleadings have been used, wittingly or unwittingly, by attorneys and

litigants.

       Though the groupings cannot be too finely drawn, we have identified four

rough types or categories of shotgun pleadings. The most common type — by a

long shot — is a complaint containing multiple counts where each count adopts the

allegations of all preceding counts, causing each successive count to carry all that




       10
            While plaintiffs have the responsibility of drafting complaints, defendants are not
without a duty of their own in this area. We have said that a defendant faced with a shotgun
pleading should “move the court, pursuant to Rule 12(e), to require the plaintiff to file a more
definite statement.” Anderson, 77 F.3d at 366. But we have also advised that when a defendant
fails to do so, the district court ought to take the initiative to dismiss or strike the shotgun
pleading and give the plaintiff an opportunity to replead. See Wagner v. First Horizon Pharm.
Corp., 464 F.3d 1273, 1280 (11th Cir. 2006) (“Given the district court’s proper conclusions that
the complaint was a shotgun pleading and that plaintiffs’ [sic] failed to connect their causes of
action to the facts alleged, the proper remedy was to order repleading sua sponte.”); Cramer v.
Florida, 117 F.3d 1258, 1263 (11th Cir. 1997) (“[W]e note that the district court, acting on its
own initiative, should have stricken [the shotgun pleading] and instructed counsel to replead their
cases. . . .”). Where a plaintiff fails to make meaningful modifications to her complaint, a district
court may dismiss the case under the authority of either Rule 41(b) or the court’s inherent power
to manage its docket. See Betty K. Agencies, 432 F.3d at 1337.

        However, “a dismissal with prejudice, whether on motion or sua sponte, is an extreme
sanction that may be properly imposed only when: ‘(1) a party engages in a clear pattern of
delay or willful contempt (contumacious conduct); and (2) the district court specifically finds
that lesser sanctions would not suffice.’” Id. at 1337–38 (emphasis omitted) (quoting World
Thrust Films, Inc. v. Int’l Family Entm’t, Inc., 41 F.3d 1454, 1456 (11th Cir. 1995).
                                                 13
                Case: 13-14396         Date Filed: 07/08/2015        Page: 14 of 32


came before and the last count to be a combination of the entire complaint.11 The

next most common type, at least as far as our published opinions on the subject


        11
           See, e.g., Keith v. DeKalb Cnty., 749 F.3d 1034, 1045 n.39 (11th Cir. 2014) (“The
complaint, through its incorporation into successive counts all preceding allegations and counts,
is a quintessential ‘shotgun’ pleading. . . .”); Paylor, 748 F.3d at 1126 (stating that a shotgun
pleading occurs where each count adopts the allegations of all preceding counts); Thompson v.
RelationServe Media, Inc., 610 F.3d 628, 650 n.22 (11th Cir. 2010) (Tjoflat, J., concurring in the
appeal, No. 07-13225, and dissenting in the cross-appeal, No. 07-13477) (finding “a typical
‘shotgun’ pleading” where “each count incorporated by reference all preceding paragraphs and
counts of the complaint notwithstanding that many of the facts alleged were not material to the
claim, or cause of action, appearing in a count’s heading”); PVC Windoors, Inc. v. Babbitbay
Beach Constr., N.V., 598 F.3d 802, 806 & n.4 (11th Cir. 2010) (finding a “typical shotgun
pleading” where the last of a complaint’s ten counts “amounts to an amalgamation of all
counts”); Weissman v. Nat’l Ass’n of Sec. Dealers, Inc., 500 F.3d 1293, 1311 (11th Cir. 2007)
(en banc) (Tjoflat, J., dissenting) (stating that the practice of incorporating each count’s
allegations into successive counts is the “cardinal sin of ‘shotgun’ pleading”); United States ex
rel. Atkins v. McInteer, 470 F.3d 1350, 1354 n.6 (11th Cir. 2006) (finding that the complaint was
a “typical shotgun pleading” where each count incorporated all previous allegations); Wagner,
464 F.3d at 1279 (“Shotgun pleadings are those that incorporate every antecedent allegation by
reference into each subsequent claim for relief or affirmative defense.”); Daewoo Motor Am.,
Inc. v. Gen. Motors Corp., 459 F.3d 1249, 1264 n.7 (11th Cir. 2006) (Tjoflat, J., specially
concurring) (finding that the complaint was “a typical ‘shotgun pleading’ containing multiple
counts, each incorporating by reference all the (usually irrelevant) allegations of previous
counts. . . .”); SEC v. Diversified Corporate Consulting Grp., 378 F.3d 1219, 1221 n.2 (11th Cir.
2004) (“[Plaintiff’s] complaint is a typical shotgun pleading in that each count incorporates by
reference every allegation preceding it.”) (citation omitted); Ambrosia Coal & Constr. Co. v.
Pagés Morales, 368 F.3d 1320, 1330 n.22 (11th Cir. 2004) (finding a shotgun pleading where
“[m]any [counts] adopt the material allegations of the preceding counts or paragraphs such that
some counts appear to state more than one cause of action”); Lumley v. City of Dade City, 327
F.3d 1186, 1192 & n.13 (11th Cir. 2003) (finding a shotgun pleading where “[e]ach count
incorporates by reference the allegations of the preceding counts and thus includes allegations
that are irrelevant to the cause(s) of action the count ostensibly states”); Strategic Income Fund,
305 F.3d at 1295 (“The typical shotgun complaint contains several counts, each one
incorporating by reference the allegations of its predecessors, leading to a situation where most
of the counts (i.e., all but the first) contain irrelevant factual allegations and legal conclusions.”);
Sikes v. Teleline, Inc., 281 F.3d 1350, 1356 n.9 (11th Cir. 2002) (“We note that the plaintiffs’
complaint is yet another example of what we have often criticized as ‘shotgun pleadings,’ where
each count ‘incorporates’ all of the preceding paragraphs and counts.”), abrogated on other
grounds by Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 646, 661, 128 S. Ct. 2131,
2137, 2145 (2008); Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001) (“Each count
incorporates by reference the allegations made in a section entitled ‘General Factual Allegations’
— which comprises 146 numbered paragraphs — while also incorporating the allegations of any
count or counts that precede it.”); Moore v. Am. Fed’n of Television & Radio Artists, 216 F.3d
14
               Case: 13-14396        Date Filed: 07/08/2015        Page: 15 of 32


reflect, is a complaint that does not commit the mortal sin of re-alleging all

preceding counts but is guilty of the venial sin of being replete with conclusory,

vague, and immaterial facts not obviously connected to any particular cause of

action. 12 The third type of shotgun pleading is one that commits the sin of not

separating into a different count each cause of action or claim for relief. 13 Fourth,



1236, 1240 (11th Cir. 2000) (dubbing the complaint a shotgun pleading because it was “96 pages
long with 232 numbered paragraphs; [and] each count incorporate[d] by reference all previous
paragraphs”); BMC Indus., Inc. v. Barth Indus., Inc., 160 F.3d 1322, 1326 n.6 (11th Cir. 1998)
(describing as “a quintessential example” of a shotgun pleading a complaint in which each
successive count incorporated by reference both the factual and legal allegations of the previous
counts); Thornton v. City of Macon, 132 F.3d 1395, 1396 n.1 (11th Cir. 1998) (describing as a
“quintessential shotgun pleading” a two count complaint where the second count “incorporated
all of the preceding allegations of the complaint, including those of Count One”); Johnson v.
City of Fort Lauderdale, 126 F.3d 1372, 1376 n.4 (11th Cir. 1997) (finding that a complaint was
a shotgun pleading where “each of the complaint’s nine counts incorporates all of the factual
allegations of earlier counts”); Anderson, 77 F.3d at 366 (describing a complaint as a shotgun
pleading where “each count also adopts the allegations of all preceding counts”).
       12
           See, e.g., Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1359 n.9 (11th Cir. 1997)
(finding a shotgun pleading where “a reader of the complaint must speculate as to which factual
allegations pertain to which count”); Cramer, 117 F.3d at 1261 (describing the complaint at issue
as “a rambling ‘shotgun’ pleading that is so disorganized and ambiguous that it is almost
impossible to discern precisely what it is that these appellants are claiming”); Ebrahimi v. City of
Huntsville Bd. of Educ., 114 F.3d 162, 164 (11th Cir. 1997) (describing a complaint that
“offered vague and conclusory factual allegations in an effort to support a multiplicity of
discrimination claims leveled against 15 defendants” as a “prototypical ‘shotgun complaint’”);
Anderson, 77 F.3d at 366 (complaint was “perfect example of ‘shotgun’ pleading in that it [was]
virtually impossible to know which allegations of fact [were] intended to support which claim(s)
for relief”) (citation omitted); Tamiami Partners, Ltd. v. Miccosukee Tribe of Indians of Fla., 63
F.3d 1030, 1046 n.51 (11th Cir. 1995) (characterizing the complaint at issue as “a quintessential
shotgun pleading, replete with vague and cursory allegations”); Pelletier v. Zweifel, 921 F.2d
1465, 1518 (11th Cir. 1991) (“[Plaintiff’s complaints] are quintessential ‘shotgun’ pleadings,
replete with factual allegations that could not possibly be material to any of the causes of actions
they assert.”).
       13
           See, e.g., Davis, 516 F.3d at 979–80 (describing a complaint with “untold causes of
action, all bunched together in one count” as “a model ‘shotgun’ pleading”); Bickerstaff Clay
Prods. Co. v. Harris Cnty., 89 F.3d 1481, 1485 n.4 (11th Cir. 1996) (“The complaint is a typical
                                                15
               Case: 13-14396        Date Filed: 07/08/2015        Page: 16 of 32


and finally, there is the relatively rare sin of asserting multiple claims against

multiple defendants without specifying which defendant(s) are responsible for

which acts or omissions, or which of the defendant(s) the claim is brought

against. 14 The unifying characteristic of all types of shotgun pleadings is that they

fail to one degree or another, and in one way or another, to give the defendants

adequate notice of the claims against them and the grounds upon which each claim

rests.15



shotgun pleading, in that some of the counts present more than one discrete claim for relief.”);
Cesnik v. Edgewood Baptist Church, 88 F.3d 902, 905 (11th Cir. 1996) (characterizing as a
shotgun pleading a complaint that “was framed in complete disregard of the principle that
separate, discrete causes of action should be plead in separate counts”); Novak v. Cobb Cnty.
Kennestone Hosp. Auth., 74 F.3d 1173, 1175 & n.5 (11th Cir. 1996) (referring to a complaint
that pleaded multiple causes of action in a single count as “a quintessential ‘shotgun pleading’”);
Cole v. United States, 846 F.2d 1290, 1293 (11th Cir. 1988) (labeling as a shotgun pleading a
complaint that set forth, in one count, “every act, [regardless of which defendant committed the
act], which, in the pleader’s mind, may have had a causal relationship to the [injury]”). We have
indicated that this type of shotgun pleading likely runs afoul of Rule 10(b). See Anderson, 77
F.3d at 366 (finding that failure to “present each claim for relief in a separate count, as required
by Rule 10(b),” constitutes shotgun pleading).
        14
           See, e.g., Magluta, 256 F.3d at 1284 (“The complaint is replete with allegations that
‘the defendants’ engaged in certain conduct, making no distinction among the fourteen
defendants charged, though geographic and temporal realities make plain that all of the
defendants could not have participated in every act complained of.”); Ebrahimi, 114 F.3d at 164
(describing a complaint that “offered vague and conclusory factual allegations in an effort to
support a multiplicity of discrimination claims leveled against 15 defendants” as a “prototypical
‘shotgun complaint’”). But see Kyle K. v. Chapman, 208 F.3d 940, 944 (11th Cir. 2000) (“The
fact that defendants are accused collectively does not render the complaint deficient. The
complaint can be fairly read to aver that all defendants are responsible for the alleged conduct.”).
       15
         See Sledge v. Goodyear Dunlop Tires N. Am., Ltd., 275 F.3d 1014, 1018 n.8 (11th Cir.
2001) (“The failure of the plaintiff to identify his claims with sufficient clarity to enable the
defendant to frame a [responsive] pleading constitutes shotgun pleading.”); see also Boatman v.
Town of Oakland, Fla., 76 F.3d 341, 343 n.6 (11th Cir. 1996) (characterizing as a “‘shotgun’
pleading” a complaint that failed to place a defendant on notice of what the claim was and the
grounds upon which it rested).
                                                16
               Case: 13-14396       Date Filed: 07/08/2015        Page: 17 of 32


                                                3.

       The district court dismissed Weiland’s § 1983 claims against Johnson and

Fleming, which were contained in counts one and three of the complaint, because

those counts: (1) incorporated “all of the factual allegations contained in

paragraphs 1 through 49 inclusive”; and (2) failed “to identify which allegations

are relevant to the elements of which legal theories” and “which constitutional

amendments govern which counts.” The court dismissed those claims even though

it was able to determine from the complaint that Weiland had stated a claim for

relief against the two deputies under the Fourth Amendment and for conspiracy to

violate his constitutional rights. Its reasoning for dismissing with prejudice claims

that it could discern from the complaint was that it had given Weiland an

opportunity to replead his complaint, and his amended pleadings “duplicate[d] the

violations of Rule 8(a)(2) and 10(b) which formed the basis of the [c]ourt’s

[earlier] dismissal of th[o]se counts.”

       Weiland’s re-alleging of paragraphs 1 through 49 at the beginning of each

count looks, at first glance, like the most common type of shotgun pleading. 16 But

it is not. As we have already discussed, this Court has condemned the

incorporation of preceding paragraphs where a complaint “contains several counts,
       16
           The district court rejected the defendants’ argument that the counts alleging Weiland’s
state law claims violated Rule 10(b) even though all three of those counts contain the identical
language re-alleging paragraphs 1–49 that his § 1983 counts do. The court stated that the state
law claim counts “provide notice as to the charges, the allegations, and the cause of action which
they fall within,” but it did not explain why the same was not true of the § 1983 claim counts.
                                                17
             Case: 13-14396     Date Filed: 07/08/2015    Page: 18 of 32


each one incorporating by reference the allegations of its predecessors [i.e.,

predecessor counts], leading to a situation where most of the counts (i.e., all but the

first) contain irrelevant factual allegations and legal conclusions.” Strategic

Income Fund, 305 F.3d at 1295; see also Magluta v. Samples, 256 F.3d 1282, 1284

(11th Cir. 2001) (identifying a complaint as a shotgun pleading where “[e]ach

count incorporates by reference the allegations made in a section entitled ‘General

Factual Allegations’ — which comprise[d] 146 numbered paragraphs — while also

incorporating the allegations of any count or counts that precede[d] it.”) (emphasis

added). What we have here is different. The allegations of each count are not

rolled into every successive count on down the line.

      More importantly, this is not a situation where a failure to more precisely

parcel out and identify the facts relevant to each claim materially increased the

burden of understanding the factual allegations underlying each count. This may

explain why the defendants did not move for a more definite statement under

Federal Rule of Civil Procedure 12(e) or otherwise assert that they were having

difficulty knowing what they were alleged to have done and why they were liable

for doing it. And it may also explain why the district court could and did

understand the claims that were stated in these two counts.




                                          18
               Case: 13-14396      Date Filed: 07/08/2015       Page: 19 of 32


       Count one claims that Fleming and Johnson, 17 “while acting under color of

law,” violated Weiland’s constitutional rights by “using excessive and

unreasonable force.” The task of figuring out which of the 49 paragraphs that are

incorporated into count one are relevant to a claim of “excessive and unreasonable

force” is hardly a task at all. It is greatly simplified by the organization of the 49

paragraphs of factual allegations into three subsections, the first of which is titled

“Facts Surrounding the Shooting of [Christopher Weiland]” and consists of 23

paragraphs spanning just over six pages. This subsection is over-inclusive for

purposes of an excessive force claim (the final 10 paragraphs are about the role the

deputies played in the alleged coverup, which is not an element of excessive force).

But the first 13 paragraphs clearly and concisely describe the events of April 6,

2007, from the 911 call to the shooting, tasering, beating, and arrest of Weiland.

Count one is not a model of efficiency or specificity, but it does adequately put

Fleming and Johnson on notice of the specific claims against them and the factual

allegations that support those claims.

       Count three — the conspiracy count — restates in paragraphs 69 through 74

the facts relevant to a conspiracy claim against Fleming and Johnson, including the

allegations that Fleming and Johnson agreed to “fabricate an elaborate story” that

       17
          As we have mentioned, one type of shotgun pleading fails to identify the defendant or
defendants against whom each claim is brought. See, e.g., Magluta, 256 F.3d at 1284.
Weiland’s third amended complaint did not do that. Count one, for example, is titled “42 U.S.C.,
Sections 1983 and 1988 against Fleming [and] Johnson . . . individually.”
                                              19
               Case: 13-14396        Date Filed: 07/08/2015        Page: 20 of 32


would justify their use of deadly force and, in furtherance of that agreement,

falsified police reports and tampered with evidence. According to count three, the

deputies’ conspiracy resulted in the deprivation of multiple constitutional rights.

As we will explain, only one of those alleged deprivations yields a cognizable

claim, but for present purposes, it is enough to say that count three, like count one,

gives Fleming and Johnson adequate notice of the claims against them and the

factual allegations that support those claims.

                                                 4.

       Finally, we disagree with the district court’s characterization of Weiland’s

complaint as “fail[ing] to identify . . . which constitutional amendments govern

which counts.” The complaint does identify the constitutional amendment or

amendments that govern each count. 18 The fact that it includes constitutional

amendments under which he is not entitled to relief would be dispositive in a Rule


       18
          Count one states that “[Johnson’s] and [Fleming’s] acts and omissions in using
excessive and unreasonable force . . . violated [Weiland’s] Fourth, Fifth, and Eighth Amendment
rights, applicable to the States through the Fourteenth Amendment.” Count three states that
Fleming and Johnson’s conspiracy violated “[Weiland’s] constitutional rights under the Fourth
and Fifth Amendment, applicable to the States through the Fourteenth Amendment.”

        A complaint is not always required to contain a separate count for each constitutional
provision that the same set of facts is claimed to violate. Rule 10(b) states only that “[i]f doing
so would promote clarity, each claim founded on a separate transaction or occurrence . . . must
be stated in a separate count or defense.” It does not state that a contention that one transaction
or occurrence violates multiple constitutional provisions must be stated in multiple counts.
Multiplicity does not always equate with clarity. A separate count for the Fourth Amendment
claim, the Fifth Amendment claim, and the Eighth Amendment claim — all based on the same
“transaction or occurrence” of allegedly excessive and unreasonable force — would not
“promote clarity” in this case.
                                                 20
             Case: 13-14396     Date Filed: 07/08/2015    Page: 21 of 32


12(b)(6) analysis, but it is not dispositive of the separate question of whether the

claims in this complaint are so poorly pleaded that they warrant a dismissal under

Rules 8(a)(2) and 10(b) regardless of whether they state viable claims. A dismissal

under Rules 8(a)(2) and 10(b) is appropriate where “it is virtually impossible to

know which allegations of fact are intended to support which claim(s) for relief.”

Anderson, 77 F.3d at 366 (emphasis added). No such virtual impossibility exists in

this case.

                                          5.

      For these reasons, we conclude that the district court abused its discretion

when it dismissed Weiland’s count one and count three claims against Fleming and

Johnson on the ground that those counts did not comply with Rules 8(a)(2) and

10(b). In concluding that the court should not have dismissed those two counts, we

are not retreating from this circuit’s criticism of shotgun pleadings, but instead are

deciding that, whatever their faults, these two counts are informative enough to

permit a court to readily determine if they state a claim upon which relief can be

granted. The district court implicitly recognized as much when it observed in the

orders dismissing counts one and three that they actually do state claims upon

which relief can be granted. Whether those observations are correct is a question

to which we now turn.




                                          21
               Case: 13-14396       Date Filed: 07/08/2015      Page: 22 of 32


                                              B.

       Deputies Johnson and Fleming did not argue in their motion to dismiss

Weiland’s third amended complaint, or in their brief to this Court, that they are

entitled to qualified immunity. We limit our analysis to whether the allegations in

Weiland’s complaint are sufficient to state a claim upon which relief can be

granted without regard to the qualified immunity defense. Our review is de novo.

Saunders v. Duke, 766 F.3d 1262, 1266 (11th Cir. 2014).

                                               1.

       We begin with count one, which claims that the deputies used excessive

force to seize Weiland. A citizen’s Fourth Amendment right to be free from

unreasonable searches and seizures includes “the right to be free from the use of

excessive force in the course of an arrest.” 19 Id. at 1266–67. To determine

whether the amount of force used to seize a person is “reasonable” under the

Fourth Amendment, courts consider, among other things, “whether the suspect

poses an immediate threat to the safety of the officers or others, and whether he is

actively resisting arrest or attempting to evade arrest by flight.” Graham v. Connor,

       19
             In count one, Weiland alleges that Fleming and Johnson’s use of excessive and
unreasonable force violated his “Fourth, Fifth, and Eighth Amendment rights, applicable to the
States through the Fourteenth Amendment.” It is clear, however, that the only constitutional
provision under which Weiland could possibly prevail on a claim of excessive force is the Fourth
Amendment. See Plumhoff v. Rickard, — U.S. —, 134 S. Ct. 2012, 2020 (2014); accord
Graham v. Connor, 490 U.S. 386, 395, 109 S. Ct. 1865, 1871 (1989) (“[A]ll claims that law
enforcement officers have used excessive force — deadly or not — in the course of an
arrest . . . or other ‘seizure’ of a free citizen should be analyzed under the Fourth Amendment
and its ‘reasonableness’ standard.”).
                                              22
             Case: 13-14396     Date Filed: 07/08/2015    Page: 23 of 32


490 U.S. 386, 396, 109 S. Ct. 1865, 1872 (1989). Reasonableness is judged

objectively “from the perspective of a reasonable officer on the scene, rather than

with the 20/20 vision of hindsight.” Id.

      Count one of Weiland’s complaint states a Fourth Amendment claim against

both Johnson and Fleming in their individual capacities. It alleges that when the

deputies arrived at the residence, Weiland’s father informed them that his son was

agitated, had threatened suicide, and might have a gun. With guns drawn, Fleming

and Johnson approached the bedroom without calling out or identifying

themselves. When they encountered Weiland sitting on a bed and “looking down

at a shotgun that lay loosely in his lap,” Johnson fired two rounds at Weiland,

hitting him and knocking him to the floor. As Weiland lay bleeding and critically

injured, Fleming tasered him. And both officers then “physically beat and

assault[ed] [Weiland] before finally handcuffing one of his hands to a dresser.”

Though the complaint does not specify what happened to the shotgun on Weiland’s

lap when he fell off the bed, it does allege that “[a]t no point did [Weiland] ever

raise the shotgun from his lap or point it in the direction of the Deputies.”

      Construing the allegations in the light most favorable to the plaintiff, as we

are required to do, count one alleges that Deputy Johnson shot Weiland without

warning when he was not posing a threat to the deputies or anyone else; that while

he was on the ground bleeding from the gunshot wound and not offering any


                                           23
                Case: 13-14396   Date Filed: 07/08/2015   Page: 24 of 32


resistance or threat, Deputy Fleming tasered Weiland; and that while he was on the

ground seriously injured by both the shooting and the tasering and not offering any

resistance or threat, both deputies beat him without cause. Count one states an

excessive force claim upon which relief can be granted against both deputies.

Because the district court erred in dismissing count one, we will reverse that part of

its judgment.

                                          2.

      Count three asserts that Johnson and Fleming, after violating Weiland’s

Fourth Amendment rights, conspired to cover up those violations. To state a claim

for conspiracy under § 1983, a plaintiff must allege that (1) the defendants reached

an understanding or agreement that they would deny the plaintiff one of his

constitutional rights; and (2) the conspiracy resulted in an actual denial of one of

his constitutional rights. See Hadley v. Gutierrez, 526 F.3d 1324, 1332 (11th Cir.

2008). Here is how count three describes the agreement and actions taken in

furtherance of it:

      On or about April 6, 2007, after [Weiland] had been shot and Tasered,
      [Fleming] and [Johnson] . . . entered into an agreement to fabricate an
      elaborate story about [Weiland] running from them into another room,
      grabbing a shotgun, sitting in a chair, and then pointing the gun at
      them as they entered the doorway.

      As part of this agreement, [Fleming] and [Johnson] falsely alleged
      that during the altercation, [Weiland] discharged the shotgun, either at
      the Deputies or himself.
                                          24
              Case: 13-14396    Date Filed: 07/08/2015    Page: 25 of 32




      In furtherance of that agreement, [Johnson] took the shotgun from
      [Weiland]’s residence to an unknown location where it was
      discharged. It was then returned to the scene.

      [Fleming] and [Johnson] agreed to present false police reports
      documenting their fabricated account of the incident.
      As an overt act, [Johnson] physically removed the shotgun from the
      [Weiland] residence against all police procedure and protocol.

      As an overt act, [Fleming] and [Johnson] . . . prepared false incident
      reports documenting the fabrication.


Those allegations adequately state that there was an agreement between the two

deputies to frame Weiland for a crime he did not commit.

      Count three goes on to allege that the deputies’ agreement, and the actions

taken in furtherance of that agreement, resulted in the deprivation of Weiland’s

constitutional rights under the Fourth, Fifth, Eighth, and Fourteenth Amendments.

It also identifies “unjust incarceration” as the constitutional injury that Weiland

suffered as a direct and proximate result of the conspiracy. (Weiland was

imprisoned for nearly two years between his arrest and trial, at which point he was

acquitted.)

      Two of the four constitutional bases for count three are out for obvious

reasons. The Fifth Amendment is out because it protects a citizen’s rights against

infringement by the federal government, not by state government. See Riley v.


                                          25
             Case: 13-14396      Date Filed: 07/08/2015    Page: 26 of 32


Camp, 130 F.3d 958, 972 n.19 (11th Cir. 1997); Buxton v. Plant City, 871 F.2d
1037, 1041 (11th Cir. 1989). And the Eighth Amendment is out because it applies

only after a citizen has been convicted of a crime, and Weiland never was. See

United States v. Myers, 972 F.2d 1566, 1571 (11th Cir. 1992).

      We are left, then, with the Fourth Amendment and the Fourteenth

Amendment. Weiland claims that he was detained improperly and prosecuted for

charges based on evidence fabricated by the deputies and lies contained in their

police reports. “Our Court has identified malicious prosecution as a violation of

the Fourth Amendment and a viable constitutional tort cognizable under § 1983.”

Wood v. Kesler, 323 F.3d 872, 881 (11th Cir. 2003). Additionally, the specific

injury identified by Weiland — i.e., unjust incarceration — is a deprivation of

liberty redressable under the Due Process Clause of the Fourteenth Amendment.

See Campbell v. Johnson, 586 F.3d 835, 840 (11th Cir. 2009). Because count

three specifies a causal connection between the alleged cover up and the specific

deprivation of Weiland’s constitutional rights, it sufficiently alleges “an underlying

actual denial of his constitutional rights,” which is required to state a claim for

conspiracy under § 1983. Hadley, 526 F.3d at 1332 (quotation marks omitted).

For these reasons, we will reverse the part of the district court’s judgment

dismissing count three as to Deputy Johnson and Deputy Fleming.




                                           26
             Case: 13-14396      Date Filed: 07/08/2015    Page: 27 of 32


                                           C.

      We now turn to the question of whether Weiland’s complaint states a claim

upon which relief can be granted against the Palm Beach Sheriff’s Office.

Although the Supreme Court has held that local government may be subject to

liability under § 1983, a plaintiff cannot rely upon the doctrine of respondeat

superior to hold the government liable. Monell v. Dep’t of Social Servs., 436 U.S.
658, 693–94, 98 S. Ct. 2018, 2037 (1978). He must instead establish that the

government unit has a “policy or custom” that caused the injury. City of Canton v.

Harris, 489 U.S. 378, 385, 109 S. Ct. 1197, 1203 (1989).

                                           1.

      In counts two and four, Weiland claims that the Sheriff’s Office maintained

two unconstitutional policies: (1) a policy of not training its deputies in the

appropriate use of force when seizing mentally ill citizens for transportation to

mental health facilities (count two); and (2) a policy of using internal affairs

investigations to cover up the use of excessive force against mentally ill citizens

(count four). We take the two claims in that order.

      “In limited circumstances, a local government’s decision not to train certain

employees . . . to avoid violating citizens’ rights may rise to the level of an official

government policy for purposes of § 1983.” Connick v. Thompson, — U.S. —,

131 S. Ct. 1350, 1359 (2011). But “[a] pattern of similar constitutional violations


                                           27
               Case: 13-14396        Date Filed: 07/08/2015       Page: 28 of 32


by untrained employees is ordinarily necessary to demonstrate deliberate

indifference for purposes of failure to train.” Id. at 1359–60 (quotation marks

omitted). 20 Count two does not allege a pattern of similar constitutional violations

by untrained employees. Although it contains the conclusory allegation that the

Sheriff’s Office was “on notice” of the need to “promulgate, implement, and/or

oversee” policies pertaining to the “use of force” appropriate for “the seizure of

mentally ill persons and their transportation to mental health facilities,” no facts are

alleged to support that conclusion. 21 Instead, it is clear that the claim outlined in

count two arises from a single incident and the actions of two deputies.


       20
           See also Gold v. City of Miami, 151 F.3d 1346, 1351 (11th Cir. 1998) (“This Court
repeatedly has held that without notice of a need to train or supervise in a particular area, a
municipality is not liable as a matter of law for any failure to train and supervise.”); Wright v.
Sheppard, 919 F.2d 665, 674 (11th Cir. 1990) (concluding that a sheriff’s department was not
liable for a deputy’s act where “no evidence of a history of widespread prior abuse . . . put the
[department] on notice of the need for improved training or supervision”); Brooks v. Scheib, 813
F.2d 1191, 1193 (11th Cir. 1987) (holding that the city did not have adequate notice of past
police misconduct even where there had been ten citizen complaints about the implicated officer
because the plaintiff “never demonstrated that past complaints . . . had any merit”).
       21
          Weiland’s assertions that he had been “Baker Acted” by deputies on at least two earlier
occasions and that the Sheriff’s Office was “familiar with [Weiland’s] history of bipolar
disorder” are not enough, especially absent allegations that the prior Baker Act calls resulted in
similar violations (or, for that matter, any violations) of Weiland’s constitutional rights or that
the Sheriff’s Office was aware of those violations and therefore “on notice” of a need to train and
supervise deputies in this particular area.

        During oral argument, Weiland’s attorney directed us to paragraph 33 of the complaint,
which alleges that “[n]umerous police shootings of people with mental illnesses, both in Palm
Beach County and nationally, in addition to thousands of contacts between [the Sheriff’s Office]
Deputies and people with mental illnesses, have placed [the Sheriff’s Office] on notice that there
is a need for specialized training of Deputies to deal with people with mental illnesses.” Those
allegations are not enough. Mere “contacts” between deputies and mentally ill citizens are
insufficient to put the Sheriff’s Office on notice of the need for training, especially where “the
                                                28
               Case: 13-14396        Date Filed: 07/08/2015        Page: 29 of 32


       Our analysis is not altered by the fact that evidence of previous incidents is

not required to establish city policy if the need to train and supervise in a particular

area is “so obvious” that liability attaches for a single incident. See Gold, 151 F.3d

at 1352. The complaint does not allege that the need for specialized training in the

constitutional restrictions on the use of force when dealing with mentally ill

citizens is “so obvious” that the failure to provide such training amounts to

deliberate indifference. The district court’s dismissal of count two is correct.

       As for count four, the complaint does not plausibly allege that the Sheriff’s

Office has had a policy of using internal affairs investigations to cover up the use

of excessive force against the mentally ill. The only facts that it alleges in support

of that claim are about Deputies Fleming and Johnson’s own conduct after the

shooting coupled with the naked assertion that the internal affairs investigation into

the administrative complaint that Weiland filed “sought [only] to uncover

misconduct on the part of [Weiland] and his father.” See Ashcroft v. Iqbal, 556
U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (“[A] complaint [does not] suffice if it


failure to train or supervise is generally not ‘so likely’ to produce a wrong decision as to support
an inference of deliberate indifference.” Sewell v. Town of Lake Hamilton, 117 F.3d 488, 490
(11th Cir. 1997) (quotation marks omitted). Any alleged shootings outside of the Sheriff
Office’s jurisdiction do not establish a pattern of similar constitutional violations by employees
of the Sheriff’s Office that would put it on notice that its own training is inadequate. Finally, to
the extent that police shootings of the mentally ill have occurred in Palm Beach County, Weiland
must allege, with some “factual enhancement,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557,
127 S. Ct. 1955, 1966 (2007), that those shootings gave rise to “similar constitutional
violations,” Connick, 131 S. Ct. at 1360 (noting that previous Brady violations by prosecutors
were insufficient to put the district attorney’s office on notice of the need to train because “those
incidents [were] not similar to the violation at issue”). He has not done so.
                                                 29
              Case: 13-14396     Date Filed: 07/08/2015   Page: 30 of 32


tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557, 127 S. Ct. 1955, 1966 (2007)). The

district court’s dismissal of count four is correct.

                                           2.

      The complaint attempts to state one other § 1983 claim against the Sheriff’s

Office. Count three alleges that the Sheriff’s Office conspired with Johnson and

Fleming to conceal the deprivation of Weiland’s constitutional rights. While this

Court has never had occasion to hold that a conspiracy claim against a municipality

must include the existence of a policy or custom underlying the conspiracy, that

has to be so. See Monell, 436 U.S. at 691, 98 S. Ct. at 2036 (“[T]he language of

§ 1983, read against the background of the same legislative history, compels the

conclusion that Congress did not intend municipalities to be held liable unless

action pursuant to official municipal policy of some nature caused a constitutional

tort.”) (emphasis added). Neither count three nor any other part of the complaint

contains sufficient, non-conclusory allegations that there is an official “policy or

custom” of covering up constitutional deprivations like the ones that Weiland

claims to have suffered. The district court’s dismissal of count three insofar as it is

against the Sheriff’s Office is correct.




                                           30
             Case: 13-14396      Date Filed: 07/08/2015    Page: 31 of 32


                                        3.

      The only remaining claims against the Sheriff’s Office that are before us in

this appeal are the state law claims for intentional infliction of emotional distress

(count six) and malicious prosecution (count seven). The district court ruled that

both claims were barred by sovereign immunity. Florida courts have long

recognized that Fla. Stat. § 768.28(9)(a) — which provides that the State and its

subdivisions “shall not be liable in tort for the acts or omissions of an officer,

employee, or agent . . . committed . . . in a manner exhibiting wanton and willful

disregard of human rights, safety, or property” — bars claims for both intentional

infliction of emotional distress and malicious prosecution. See Williams v. City of

Minneola, 619 So. 2d 983, 986 (Fla. 5th DCA 1993) (compiling Florida cases that

use “reckless conduct” and “willful and wanton conduct” interchangeably and

holding that the reckless conduct element of an intentional infliction of emotional

distress claim “would at least constitute willful and wanton conduct” under

§ 768.28(9)(a)); Johnson v. State Dep’t of Health & Rehab. Servs., 695 So. 2d 927,

930 (Fla. 2d DCA 1997) (citing several cases for the proposition that “[s]ection

768.28(9)(a) bars an action for malicious prosecution against the state or its

subdivisions arising from the malicious acts of their employees”). The district

court’s dismissal of counts six and seven against the Sheriff’s Office is correct.




                                             31
             Case: 13-14396      Date Filed: 07/08/2015   Page: 32 of 32


                                          III.

      We REVERSE the part of the district court’s judgment dismissing count one

of Weiland’s third amended complaint. We also REVERSE the part of the

judgment dismissing count three as to Fleming and Johnson. However, we

AFFIRM the dismissal of count three as to the Sheriff’s Office and the dismissal of

counts two, four, six, and seven in their entirety.

      The district court’s discretionary remand of count five to state court was

predicated on its belief that “[no] viable federal claims” remained. Because that

has now changed, we VACATE the part of the district court’s order that remanded

count five to state court. And we REMAND this case to the district court for

further proceedings consistent with this opinion.

      AFFIRMED IN PART; REVERSED IN PART; VACATED IN PART;

REMANDED.




                                          32